46 F.3d 1128
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Bobby Blaine RASNAKE, Defendant-Appellant.
No. 94-5052.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 19, 1995.Decided:  Feb. 9, 1995.

Barry L. Proctor, Abingdon, VA, for appellant.
Robert P. Crouch, Jr., United States Attorney, S. Randall Ramseyer, Assistant United States Attorney, Abingdon, VA, for appellee.
Before WILKINS and MICHAEL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Bobby Blaine Rasnake appeals from his conviction of manufacturing marijuana in violation of 21 U.S.C. Sec. 841(a)(1) (1988), claiming that the district court erroneously denied his motion to suppress evidence.  We affirm.


2
Police officers entered a parcel of property owned by Rasnake without obtaining a search warrant.  The property was located off a private road approximately one and one quarter miles from a public road.  To reach the property, the officers had to pass through unlocked cattle guards which cross the road.  Marijuana, the only crop on the property, was growing in three patches.  One patch was 300 feet from an abandoned farmhouse and two patches were approximately 75 feet from the structure, which had not been lived in for approximately four years and was not habitable.  The officers viewed Rasnake arrive on the property and remove several marijuana plants before arresting him.  Rasnake contended that the search violated the Fourth Amendment, and he moved to suppress the evidence.


3
Under the "open fields" doctrine, the Fourth Amendment requires neither a search warrant nor probable cause for police to enter and search unoccupied or undeveloped area outside the curtilage, the area immediately surrounding the home.  Oliver v. United States, 466 U.S. 170, 176-81 (1984);  see United States v. Dunn, 480 U.S. 294, 302-03 (1987).  The evidence does not establish that the searched area was anywhere near Rasnake's home.


4
Therefore, we affirm the district court's order denying the motion to suppress the evidence.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


5
AFFIRMED.